DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected based on lack of positive antecedent basis of “the firmware page tables” on lines 5 and 8.
Claims 2-11 are rejected because they depend on claim 1.
Claim 3 is rejected based on lack of positive antecedent basis of “the boot operations” on line 2. Claim 3 is also rejected because it is not clear what is meant by “handing off control of from the second-stage bootloader” on lines 2-3.
Claim 4 is also rejected based on lack of positive antecedent basis of “the UFI second-stage bootloader” on line 2.
Claim 5 is rejected based on lack of positive antecedent basis of “the firmware page tables” on line 4, and “the new page table” on line 11.
such that entries pointing to the erased page table removed from the higher level page tables” on lines 6-7.
Claim 12 is rejected based on lack of positive antecedent basis of “the firmware page tables” on lines 6 and 9. Claim 12 is rejected because it does not end in a period and therefore it is not clear if there is something missing from the claim.
Claims 13-18 are rejected because they depend on claim 12.
Claim 14 is rejected based on lack of positive antecedent basis of “the Unified Extensible Firmware Interface (UEFI) specification” on lines 2-3.
Claim 16 is rejected based on lack of positive antecedent basis of “the system software kernel stored in the memory” on lines 4-5.
Claim 17 is rejected based on lack of positive antecedent basis of “the UEFI first-stage bootloader” on lines 3-4.
Claim 19 is rejected based on lack of positive antecedent basis of “the firmware page tables” on lines 7 and 10.
Claim 20 is rejected because it depends on claim 19. Claim 20 is also rejected because it is not clear what is meant by “allocate a third address region in the memory for storing the updated set of pages tables by the first-stage bootloader” on lines 3-4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Yao et al. shows firmware isolation.
Dong et al. shows page table switching.
Franciosi et al. shows managing memory in virtual machines.
Warkentin et al. shows 2 stage bootloader.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /GLENN A. AUVE/             Primary Examiner, Art Unit 2186